Citation Nr: 1446717	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure or secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure or secondary to diabetes mellitus.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a vertigo disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.  He also had prior reserve duty service with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated May 2011 to October 2011 and June 2012 to November 2013, which were considered in the March 2012 and November 2013 supplemental statements of the case (SSOC).  The virtual file also shows that the Veteran's representative submitted an informal hearing presentation in April 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The Veteran's corresponding file in the Veterans Benefits Management System contained no additional relevant documents.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran has asserted that his skin disorder and skin cancer are due to his exposure to Agent Orange.  Upon review of the Veteran's DD-214 and deck logs from the USS Henderson, the RO conceded Agent Orange exposure, based in part, on the Veteran's ship anchoring in the Da Nang Harbor during the relevant time period.  Although a skin disorder and skin cancer are not on the list of diseases that VA has associated with Agent Orange exposure, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Thus, the Veteran should be afforded a VA examination for his skin disorder and skin cancer claims.

Second, in regard to the Veteran's vertigo claim, the Board notes that the RO obtained a VA examination in July 2011 to determine whether the Veteran's vertigo was secondary to his hearing loss or tinnitus.  However, that examiner was not asked to provide an opinion regarding service connection generally; he also did not address if vertigo was aggravated by hearing loss or tinnitus.  Additionally, the examiner also raised the possibility that the Veteran's vertigo symptoms may be secondary to his diabetes mellitus and/or his peripheral neuropathy of the lower extremities.  As such, a supplemental opinion should be obtained from the July 2011 examiner, to clarify other manners of service connection.

Finally, a supplemental opinion should also be obtained from the September 2013 VA examiner in regard to the Veteran's upper extremity peripheral neuropathy claims.  While that examiner opined that the Veteran did not have a diagnosis of upper extremity diabetic peripheral neuropathy, it does appear that testing during that examination showed paresthesias and numbness in the upper extremities.  As such, a supplemental opinion should be obtained to clarify why such a diagnosis was not appropriate and address whether these symptoms are secondary to the Veteran's service, diabetes mellitus, and/or exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any skin disorder and skin cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran's exposure to Agent Orange is presumed.  The examiner must opine as to whether it is at least as likely as not each diagnosed skin disorder and/or skin cancer is causally or etiologically related to the Veteran's military service, to include Agent Orange exposure.

3.  After the above development has been completed and all records associated with the claims file, the AOJ must refer the Veteran's claims folder to the July 2011 VA examiner or, if unavailable, to another suitably qualified VA examiner for a supplemental medical opinion regarding the Veteran's vertigo disorder.  Only if deemed necessary by the VA examiner is an actual examination necessary.  An explanation for all opinions expressed must be provided.  

The Veteran's exposure to Agent Orange is presumed.  The examiner must opine as to whether it is at least as likely as not any diagnosed vertigo disorder is causally or etiologically related to the Veteran's military service, to include Agent Orange exposure.  The examiner must also provide an opinion regarding whether any diagnosed vertigo disorder is caused or aggravated by the Veteran's service-connected disorders together, which include hearing loss, tinnitus, diabetes mellitus and lower extremity peripheral neuropathy.  

4.  After the above development has been completed and all records associated with the claims file, the AOJ must refer the Veteran's claims folder to the September 2013 VA examiner or, if unavailable, to another suitably qualified VA examiner for a supplemental medical opinion regarding the Veteran's peripheral neuropathy disorder of the upper extremities.  Only if deemed necessary by the VA examiner is an actual examination necessary.  An explanation for all opinions expressed must be provided.  

The Veteran's exposure to Agent Orange is presumed.  The examiner must provide an explanation of why a diagnosis of peripheral neuropathy of the upper extremities was not made in the 2013 examination despite the noted symptoms.  Second, the examiner must opine as to whether it is at least as likely as not any diagnosed nerve disorder of the upper extremities is causally or etiologically related to the Veteran's military service, to include Agent Orange exposure.  Third, the examiner must opine as to whether it is at least as likely as not any diagnosed nerve disorder of the upper extremities is aggravated by diabetes mellitus.  The examiner must specifically discuss the paresthesias and numbness of the upper extremities found during the September 2013 examination in the opinion.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



